United States Court of Appeals
                     For the First Circuit


No. 15-2003

                         XIAOYAN TANG,

                     Plaintiff, Appellant,

                               v.

   CITIZENS BANK, N.A., a/k/a Citizens, N.A., a/k/a Citizens,
          a/k/a RBS Citizens, N.A.; RBS CITIZENS, N.A.;
     ROYAL BANK OF SCOTLAND GROUP, a/k/a RBS; DAVID NACKLEY,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                Torruella, Lipez, and Thompson,
                        Circuit Judges.


     Julie E. Green, with whom Todd & Weld LLP, was on brief for
appellant.
     Mark W. Batten, with whom Rebecca J. Sivitz and Proskauer
Rose LLP, were on brief for appellees.



                          May 19, 2016
             TORRUELLA,   Circuit   Judge.     Xiaoyan     "Ivy"   Tang   was

terminated from her position in the Technology Banking Group at

Citizens Bank, N.A. ("Citizens") in June 2011.            She sued Citizens

and her supervisor, David Nackley, then the Senior Vice President

of the Technology Banking Group, bringing numerous claims stemming

from   her    termination.     Relevant      here   are   her   claims    for

retaliation and sexual harassment under Title VII of the Civil

Rights Act of 1964 ("Title VII"), 42 U.S.C. §§ 2000e et seq., and

Massachusetts General Laws Chapter 151B ("Chapter 151B").                 The

United States District Court for the District of Massachusetts

entered summary judgment in favor of Citizens and Nackley, and

Tang now appeals that decision.       We vacate and remand.

                                    I.

A.   Factual Background

             "We recite the facts in the light most favorable to

[Tang] as the non-moving party."         Pérez-Cordero v. Wal-Mart P.R.,

Inc., 656 F.3d 19, 20 (1st Cir. 2011).

             Tang began working in the Commercial Real Estate Group

of Citizens in October 2007 in Boston.              After applying for a

position as a portfolio manager in the Technology Banking Group,

Tang interviewed with Nackley in early 2010.1        Nackley had arranged


1  The parties dispute Tang's reason for transferring from the
Commercial Real Estate Group. Whereas Tang asserts that she was
interested in the professional opportunities available in the

                                    -2-
the interview at a restaurant that Tang characterized as a popular

dating spot. During the interview, Tang was surprised by Nackley's

focus on personal matters and other topics not relevant to the

transfer.    Tang, who is Chinese, recalled that Nackley expressed

his views that Asian women are obedient and mentioned two live-in

au pairs whom he had hired from Thailand.     He told Tang that the

Thai au pairs did not wear sufficiently revealing swimsuits and

also offered to teach Tang to golf.      Nackley asked whether Tang

was married and, after she said no, enquired where she looked to

find a boyfriend.     In response, Tang told Nackley that this was

her business.     She does not recall how he responded to this

comment.2

            At the end of the interview, Tang showed Nackley examples

of her work from the Commercial Real Estate Group.           Nackley

described this work as "excellent" and encouraged her to apply for

a position as a senior portfolio manager.        Although Tang felt

uncomfortable during the interview, she did not believe she would



Technology Banking Group, Citizens suggests that Tang was hoping
to start anew after receiving a mediocre performance review in the
Commercial Real Estate Group.
2  Nackley disputes that he focused on only personal matters during
the interview. In a declaration, he asserts that "[m]y questions
for Ms. Tang focused primarily on why she wanted to leave the
Commercial Real Estate Group," and describes the conversation as
"entirely professional." That said, he does not deny making any
of the comments alleged by Tang.


                                 -3-
be working directly with Nackley and was extremely excited for the

opportunity to work in technology and capital markets, her longtime

career goals.       At that time, she did not share her concerns about

Nackley's conduct with anyone.               Tang pursued the transfer and

interviewed with other members of the Technology Banking Group.

             Tang   began    working   as     a   portfolio   manager   in   the

Technology Banking Group in May 2010.               Nackley typically worked

from his home office in Connecticut and visited the Boston office

on a weekly basis.          In July 2010, he met with Tang for a semi-

annual performance review at the office.                 According to Tang,

however, Nackley did not discuss Tang's work during the meeting.

Nackley brought up his two Thai au pairs, telling Tang what they

wore at his swimming pool and asking what type of swimsuit she

preferred.    He again stated that he wished his au pairs wore more

revealing swimsuits and reiterated that he thought Asian women

were obedient.       He also discussed the immigration status of the

Thai au pairs.       Tang is not a United States citizen, and Nackley

indicated that "he had great control over" her immigration status

and future career at Citizens.         Nackley again asked Tang where she

found men and queried which dating websites she used.

             During this meeting, Nackley wrote the word "assume" on

a piece of paper and stated it could be broken into "ass," "u,"

and "me."     He then stood up, gestured to Tang's "private area,"


                                       -4-
and said, "This is your ass, this is my ass."                 Nackley drew closer

to Tang and became very excited.3           He suggested that Tang "combine

[her]    'ass'    with   [his]    'ass'   and       "ma[de]    obscene     coupling

indications with his hands."

            Following      this     conversation,         Tang      felt     deeply

uncomfortable in Nackley's presence and avoided interacting with

him.    Although Nackley never directly propositioned Tang, he "made

it very clear" he wanted a relationship with her:                     on various

occasions when Nackley encountered Tang in the office, he would

broach the topic of his Thai au pairs and their swimming attire.

He would offer to teach her to golf, leer at her, and repeat that

he thought Asian women were obedient.

            Tang asserts that Nackley's attitude toward her changed

dramatically once he realized she was not responding to his

advances.        In January 2011, Tang was surprised to receive a

negative performance review from Nackley.                 The review indicated

that "development [was] required" in various areas, that Tang

"need[ed] to focus on being able to work [i]ndependently and

complete    the     required      tasks   .     .     .   without    assistance/

intervention," and that "[h]er level of performance in terms of



3  Tang does not recall if Nackley walked toward her or leaned
toward her. In any case, she stated that he was "very close to
[her] physically."


                                      -5-
deal completion times is well below that of her peers."                   Concerned

that   she   would    lose   her    job    if    she   refused    to    endorse   the

evaluation,     Tang       signed     the       review,    stating       that      she

"appreciate[d] the constructive advice . . . and look[ed] forward

to utilizing it in the coming year."

             Tang    had    two    additional      meetings      with   Nackley     in

February 2011.       In the first meeting, which took place in early

February,     Nackley      gave    Tang   a     Performance      Improvement      Plan

("PIP").4    The PIP reiterated many of the concerns raised in Tang's

January review and established steps that Tang needed to achieve

"to improve [her] performance deficiencies."                  Tang asserts that

Nackley became angry and shouted at her during this meeting,

telling her to "shut [her] mouth," and stating that she did "not

have any rights."5

             In the second February meeting, Nackley again became

angry with Tang.       In his declaration, Nackley asserts that he had



4  The parties do not agree as to the dates of these meetings.
Nackley asserts that the meeting in which Nackley gave Tang the
PIP took place on February 8, 2011, whereas Tang asserts that the
second meeting took place on February 8.
5  Many of the details as to the February meetings were not
presented to the district court prior to its ruling on summary
judgment and only asserted later, in Tang's motion for
reconsideration.   Nevertheless, we recite them here insofar as
they clarify Tang's account of the events leading up to her
dismissal from Citizens.


                                          -6-
recently learned that Tang was dating Mark Atkin, an executive at

a company that was a client of the bank, and the meeting "was

solely for the purpose of preventing or eliminating any conflict

of interest and protecting the integrity of the bank's business."

To the contrary, Tang asserts that Nackley had known about Atkin

since February 2010 and that neither Citizens nor Nackley had ever

required that she disclose her relationship with him.               During the

meeting,   Nackley   "waved   his   arms"   as   if   to   "beat"    Tang   and

threatened to "kick [her] out of the bank" if she did not identify

Atkin.   Appalled by Nackley's behavior and aggressive questioning,

Tang became emotional and "begged" Nackley to let her leave.                 A

human resources representative joined the meeting by telephone and

also pressured Tang to disclose her relationship with Atkin.

Defeated, Tang told them that she had broken off the relationship.

The meeting was adjourned, and, as Nackley left, he informed Tang,

"You are being watched."6      Tang later observed Nackley mimicking

her emotional responses during the meeting to two of Tang's

coworkers,   Relationship     Manager     William     Clossey   and     senior

Portfolio Manager Jennifer Perry.




6  In his declaration Nackley provided a very different description
of the meeting:    "Ms. Tang said very little and did not seem
emotional. She did not raise her voice, nor did anyone else in
the meeting."


                                    -7-
           On February 14, 2011, Tang returned the PIP with a

handwritten     note       stating   that   she   "disagree[d]     with     the

Performance Improvement Plan" and "felt the plan [wa]s the result

of discriminatory treatment based on my race, gender and national

origin."   That same day, Tang called the human resources hotline

to report Nackley's behavior.          A human resources representative,

Brenda Cosgrove, called Tang requesting more information and Tang

responded by letter dated February 27, 2011.           In her letter, Tang

detailed Nackley's comments regarding his Thai au pairs and the

purported obedience of Asian women, his constant questions about

Tang's relationships, and the "assume" conversation in July 2010.

She also asserted that her "work has been highly professional and

competent" and that the PIP was "false, outrageous, and indeed,

ludicrous."     Tang declined Cosgrove's suggestion that the two set

up   a   time    to    speak,    instead    requesting   that     all     their

communications be in writing.           Cosgrove informed Tang that she

would be "unable to conduct a proper investigation if I am not

able to speak with you," and that, if Tang continued to refuse,

Cosgrove would "have to proceed with [the] investigation without

the benefit of [Tang's] input."         Tang still refused, and Cosgrove

did not send Tang any further questions.               On March 31, 2011,

Cosgrove   issued     an    investigative   summary   finding    that   Tang's

"allegations were unsubstantiated."


                                      -8-
            Unhappy with Cosgrove's treatment of her complaint, Tang

conducted her own investigation and spoke to a former colleague

who described Nackley as "notorious for disrespect[ing] women."7

In May 2011, Tang reported these findings to human resources, but

Citizens did not pursue her claims.

            On May 25, 2011, Tang received a Final Written Warning

("FWW") from Nackley stating that Tang "failed to demonstrate

improvement"   since   receiving   her   PIP.   In   mid-June,   Nackley

learned that Tang "had made a material mistake in violation of her

FWW."   She was terminated later that month.

B.   Procedural History

            Proceeding pro se, Tang brought this action against

Citizens and Nackley on March 7, 2014.8         Her amended complaint

included separate claims for fraud, promissory estoppel, sexual

harassment, breach of fiduciary duty, breach of contract, breach

of the implied covenant of good faith and fair dealing, unfair and

deceptive   acts   under   Massachusetts   General   Laws   Chapter   93A,

termination in violation of public policy, discrimination under



7   Again, Tang first described the facts surrounding this
independent investigation and her subsequent complaint in her
motion for reconsideration before the district court.
8  Tang originally filed suit in Massachusetts state court. After
she submitted an amended complaint, the case was removed to federal
court on June 17, 2014.


                                   -9-
Title VII and Chapter 151B, intentional infliction of emotional

distress, and negligent failure to supervise.         Tang's amended

complaint also included an allegation that the "[d]efendants did

wrongfully, unlawfully, unjustly, and tortiously fire her, as a

result of her respectfully informing HR of her complaint against

him, and her declining to have sex with him."

          The defendants filed a motion for partial judgment on

the pleadings in July 2014.   They sought to dismiss all her claims

except the counts for discrimination under Chapter 151B and Title

VII, arguing, among other things, that Tang's common law and

Chapter 93A claims should be dismissed, as Chapter 151B provides

the exclusive remedy for employment discrimination disputes under

Massachusetts law.   The district court allowed the motion without

comment in an electronic order.    Tang sought to amend her complaint

and add several claims, including counts for retaliation and

retaliation in violation of public policy, in April 2015.        The

district court denied the motion as untimely.

          The defendants sought summary judgment as to Tang's

remaining claims.    At the motion hearing, the district court

granted the defendants' motion from the bench.    The district court

noted that, even if Nackley had acted inappropriately, Tang's

allegations did not amount to sexual harassment:

       [S]o we take it [Nackley] says, 'This is your ass,
       this is my ass,' and then he physically approaches

                                  -10-
         you. Now that's probably a rather boorish choice of
         words, but I don't really see the sexual harassment
         there. . . . [T]he same terms could be used between
         people of the same gender, and it's that type of
         problem that I'm having with your whole case.

The district court noted that nothing in the record indicated that

Nackley had ever touched Tang or made sexual demands of her.

Accordingly, the district court determined that Tang's version of

events did "not constitute a triable issue of sexual harassment."

The district court did not address the issue of retaliation.

             Tang filed two motions for reconsideration, both of

which were denied.         In the second motion, she asserted additional

evidence and reiterated that her case also involved a claim for

retaliation.       The district court denied the motion in a two-line

electronic order, explaining that "[w]hatever new material is

provided     in    support     of    this   motion   is    both   untimely    and

unverified."        Now represented by counsel, Tang appeals on the

basis that the district court erred in dismissing her retaliation

and sexual harassment claims.

                                         II.

A.    Standard of Review

             The grant of summary judgment is subject to de novo

review, with all reasonable inferences drawn in favor of Tang as

the   non-moving      party.        Pérez-Cordero, 656 F.3d   at   25.    The

non-moving        party,   however,      must   "produc[e]    specific       facts


                                        -11-
sufficient to deflect the swing of the summary judgment scythe."

Mulvihill v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st Cir. 2003).

Summary judgment is warranted where "there is no genuine dispute

as to any material fact and the movant is entitled to judgment as

a matter of law."        Fed. R. Civ. P. 56(a).      "An issue is 'genuine'

if it can 'be resolved in favor of either party,' and a fact is

'material' if it 'has the potential of affecting the outcome of

the case.'"     Pérez-Cordero, 656 F.3d at 25 (quoting Calero-Cerezo

v. U.S. Dep't of Justice, 355 F.3d 6, 19 (1st Cir. 2004)).

B.   Hostile Work Environment

             Title    VII    prohibits     "discriminat[ion]    against     any

individual with respect to his compensation, terms, conditions, or

privileges    of     employment,    because   of   such   individual's    race,

color, religion, sex, or national origin."                42 U.S.C. § 2000e-

2(a)(1).9    There are two primary types of sex-based discrimination

claims. In the case of "quid pro quo sexual harassment[,] . . . an

employee or supervisor uses his or her superior position to extract

sexual favors from a subordinate employee, and if denied those

favors,     retaliates      by   taking   action   adversely   affecting    the


9   Chapter 151B is Massachusetts's analog to Title VII's
discrimination and retaliation bar.     See Billings v. Town of
Grafton, 515 F.3d 39, 47 n.6 (1st Cir. 2008). As neither party
has identified meaningful distinctions between Title VII and
Chapter 151B that would affect the outcome here, we do not provide
separate analysis for the Chapter 151B claims. See id.


                                      -12-
subordinate's employment."       O'Rourke v. City of Providence, 235
F.3d 713, 728 (1st Cir. 2001).      Quid pro quo sexual harassment "is

actionable because it involves explicit and tangible alterations

in the terms or conditions of employment."           Pérez-Cordero, 656
F.3d at 26.

           Title VII's discrimination ban also "extends to sex-

based   discrimination   that    creates   a   hostile   or   abusive   work

environment," also known as sexual harassment.           Billings v. Town

of Grafton, 515 F.3d 39, 47 (1st Cir. 2008).             To prevail on a

claim for sexual harassment, a plaintiff must make a six-part

showing:

        (1) that she (or he) is a member of a protected
        class; (2) that she was subjected to unwelcome sexual
        harassment; (3) that the harassment was based upon
        sex; (4) that the harassment was sufficiently severe
        or pervasive so as to alter the conditions of
        plaintiff's employment and create an abusive work
        environment; (5) that sexually objectionable conduct
        was objectively and subjectively offensive, such
        that a reasonable person would find it hostile or
        abusive and the victim in fact did perceive it to be
        so; and (6) that some basis for employer liability
        has been established.

O'Rourke, 235 F.3d at 728.      Because the defendants focus on whether

Tang was subjected to sex-based discrimination under the second

and third prongs and whether the alleged harassment was severe or

pervasive and both objectively and subjectively offensive under

the fourth and fifth prongs, we focus on these elements as well.



                                   -13-
            1.    Sex-Based Discrimination

            The defendants assert that Tang cannot show that the

alleged harassment was based on sex, as she asserts no evidence of

sexual comments or behavior.10             As the district court determined,

Tang does not allege that Nackley directly propositioned her or

touched her.        Title VII, however, does not require evidence of

overtly    sexual    conduct     for   a    sexual    harassment    claim.     See

O'Rourke, 235 F.3d at 729; see also Oncale v. Sundowner Offshore

Servs., Inc., 523 U.S. 75, 80 (1998) ("Courts and juries have found

the inference of discrimination easy to draw in most male-female

sexual    harassment    situations,        because    the     challenged   conduct

typically    involves    explicit      or    implicit    proposals    of     sexual

activity . . . .").

            The     defendants    assert      that,    even    accepting     Tang's

testimony as true, many of Nackley's comments lack any sexual

content.    For example, the defendants contend that Nackley's use

of the word "ass" is not sexual in nature because "[t]he term 'ass'

is a vulgar expression that refers to a portion of the anatomy of

both sexes."      Gross v. Burggraf Constr. Co., 53 F.3d 1531, 1543

(10th Cir. 1995).       Similarly, as to Nackley's remarks regarding

his Thai au pairs, the defendants note that Tang does not allege


10  The defendants do not dispute that Tang considered Nackley's
conduct unwelcome.


                                       -14-
that he ever made blatantly sexual comments about them.            But Title

VII requires no magic words to convert a verbal exchange into the

stuff of sexual harassment.         See Billings, 515 F.3d at 48 ("[N]o

particular 'types of behavior' are essential to a hostile work

environment claim.").      The context in which something is said may

be just as important as what is said.            Cf. O'Rourke, 235 F.3d at

730   ("Courts   should     avoid     disaggregating       a   hostile   work

environment claim, dividing conduct into instances of sexually

oriented   conduct   and    instances       of   unequal   treatment,    then

discounting the latter category of conduct.").             As the defendants

argue, an innocuous comment that Nackley hired two Thai au pairs,

without more, is unlikely to qualify as sexual harassment.               When

viewed in the context of Tang's allegations that Nackley also

discussed the purported obedience of Asian women and whether the

au pairs' swimwear choices were sufficiently revealing, however,

Nackley's statements take on a sexually suggestive tone.

           Similarly, using the word "ass" in the workplace does

not necessarily amount to sexual harassment:               like many words,

"ass" has varied meanings and connotations that hinge on the

context in which it arises.           Here, Tang alleges that Nackley

approached her, gestured at her "private area," and made obscene

gestures with his hands.            The defendants assert that Tang's

testimony as to this episode (and many others) has grown more


                                     -15-
elaborate with time and urge us to disregard her changed testimony.

A    party's    inconsistent      testimony      may   render   her    an   easily

impeachable witness:           it does not mean that summary judgment is

warranted.       See Simas v. First Citizens' Fed. Credit Union, 170
F.3d 37, 49 (1st Cir. 1999) ("[C]redibility determinations are for

the factfinder at trial, not for the court at summary judgment.").11

               The defendants contend, and Tang agrees, that many of

the exchanges alleged here do not involve sexual conduct.                     For

example, even if the court accepts Tang's allegations that Nackley

yelled   at     her   during    the   February    meetings,     this   aggressive

behavior is not necessarily based on her sex.                   However, "[t]he

fact that not all of the complained-of conduct has obvious sexual



11  The defendants are correct that, "[w]here a party has given
'clear answers to unambiguous questions' in discovery, that party
cannot 'create a conflict and resist summary judgment with an
affidavit that is clearly contradictory.'"     Escribano-Reyes v.
Prof'l Hepa Certificate Corp., Nos. 15-1259, 15-1404, 2016 WL
1239570, at *3 (1st Cir. Mar. 30, 2016) (quoting Hernández-Loring
v. Universidad Metropolitana, 233 F.3d 49, 54 (1st Cir. 2000)).
Contrary to the defendants' assertions, Tang's deposition
testimony is largely consistent with the account in her later-
filed affidavit, although her affidavit does expand on some of her
deposition testimony. Nevertheless, both the deposition testimony
and the affidavit contain many of her core allegations as to her
sexual harassment claim, including that Nackley approached her and
made obscene gestures in the "assume" conversation and that he
commented on the Thai au pairs' swimwear. Although her initial
complaint to human resources omitted many of these more
objectionable details, the defendants do not cite any authority
suggesting that Tang is bound by the accusations raised in a human
resources complaint.


                                       -16-
connotations does not diminish the force of the evidence indicating

gender-based animus."       Pérez-Cordero, 656 F.3d at 28.         Further,

Tang alleges that Nackley's egregious behavior in their later

interactions stemmed from her having rebuffed his advances, and

"when harassment is motivated by a failed attempt to establish a

romantic relationship, 'the victim's sex is inextricably linked to

the harasser's decision to harass.'"            Id. (quoting Forrest v.

Brinker Int'l Payroll Co., 511 F.3d 225, 229 (1st Cir. 2007)).

              Viewing the circumstances as a whole, then, this court

determines that the evidence was sufficient to raise a reasonable

inference that Nackley engaged in sex-based discrimination.

              2.   Severe or Pervasive; Objectively and Subjectively
              Offensive

              For purposes of a sexual harassment claim, the conduct

must be so severe or pervasive that it "amount[s] to a change in

the terms and conditions of employment."        Ponte v. Steelcase Inc.,

741 F.3d 310, 321 (1st Cir. 2014) (quoting Faragher v. City of

Boca Ratón, 524 U.S. 775, 788 (1998)); see also Billings, 515 F.3d

at 47.      In addition, the "sexually objectionable environment must

be   both    objectively   and   subjectively   offensive,   one    that   a

reasonable person would find hostile or abusive, and one that the

victim in fact did perceive to be so."          Billings, 515 F.3d at 47

(quoting Faragher, 524 U.S. at 787).       In assessing whether conduct

is severe or pervasive and both objectively and subjectively

                                    -17-
offensive, we evaluate "the severity of the conduct, its frequency,

whether it is physically threatening or not, and whether it

interfered with the victim's work performance."           Ponte, 741 F.3d

at 320 (quoting Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st Cir.

2013)).

           The defendants assert that Tang identifies only four

instances of harassment -- the initial interview, the July 2010

performance review, Nackley's veiled threats as to her immigration

status, and the conflict-of-interest meeting -- and such isolated

incidents do not qualify as severe or pervasive.         To the contrary,

Tang   stated   that   Nackley   made   inappropriate   comments     to   her

"[e]very time he had a chance."         To be sure, Nackley did not work

in the same office as Tang, and Tang's deposition testimony is

unclear   as    to   how   frequently     these   exchanges   took   place.

Nevertheless, Nackley frequented Citizens's Boston office and

acted as the manager of the Technology Banking Group, giving Tang

projects and delivering her performance reviews.               On summary

judgment, "we cannot definitively say . . . that [Nackley's]

conduct was not sufficiently severe or pervasive to allow a jury

to find in favor of [Tang] on her hostile environment claim."

Billings, 515 F.3d at 50 (noting that the testimony as to the

frequency of the allegedly harassing conduct was "incomplete" yet




                                   -18-
the plaintiff testified "that it happened a lot" (alteration

omitted) (internal quotation marks omitted)).

             Turning to the question of whether Nackley's conduct was

objectively offensive, the defendants assert that Tang's reactions

to Nackley's comments were extraordinarily subjective and her

description of Nackley's behavior overly vague.                For example, when

Nackley asked Tang about her relationship with Atkin, she reported

"feel[ing] like, 'Oh, my God, this is the end of the world.'"                  In

addition, her amended complaint alleged that Nackley told Tang

"that, despite having a wife and children, he also had two Thai

house girls at his home, which was also intended to suggest to

Plaintiff . . . [to] get with his mandated, in effect, program of

sex."     In this way, the defendants ask us to interpret Tang's

allegations     as   completely     subjective     responses      to    Nackley's

otherwise innocuous comments and questions.               We do not take the

bait.

             Tang's deposition testimony expands upon many of these

exchanges.     For example, Tang asserts that Nackley had learned of

her relationship with Atkin long before the February meeting and

his     "conflict    of    interest"    motive     was   purely        pretextual.

According to Tang, Nackley was angry that Tang had not responded

to his advances and was seeking an excuse to learn about her

personal    life.         Nackley   acted     outraged   and    was    physically


                                       -19-
threatening during the meeting and, in the months prior, had pried

into Tang's personal relationships and made references to her

immigration status.       This cumulative evidence could support a

reasonable inference that Nackley called this meeting with an

improper motive.

           As with many of the events described by the parties,

Nackley and Tang have wildly divergent accounts of what happened

at the February meeting.      There is no question, however, that we

must resolve all factual disputes in favor of the non-moving party

on summary judgment.       See id.       Further, Tang has alleged that

Nackley   continually     stared   at   her,   asked   about     her   personal

relationships, and discussed his "Thai girls" and their swimwear

choices, as well as physically approaching her and making obscene

gestures during a one-on-one meeting.           Accordingly, a reasonable

jury could determine that Nackley's conduct, as alleged by Tang,

was both subjectively and objectively offensive.

           For    these   reasons,      we   find   that   the   evidence     is

sufficient to defeat summary judgment as to Tang's hostile work

environment claim.      All in all, many of the defendants' arguments

are   oblique    criticisms   of   Tang's      credibility     and     veracity.

Ultimately, these points are for the jury -- and not for the

court -- to decide.




                                     -20-
C.   Retaliation

            Both Chapter 151B and Title VII prohibit employers from

"retaliat[ing]      against    persons   who   complain        about   unlawfully

discriminatory employment practices."           Noviello v. City of Bos.,

398 F.3d 76, 88 (1st Cir. 2005) (citing 42 U.S.C. § 2000e-3(a);

Mass. Gen. Laws ch. 151B, § 4(4)).             To demonstrate retaliation

under either statute, "a plaintiff must show that (i) she undertook

protected conduct, (ii) she suffered an adverse employment action,

and (iii) the two were causally linked."           Id.     "[A]n employee who

carries her burden of coming forward with evidence establishing a

prima   facie      case   of   retaliation     creates     a    presumption    of

discrimination, shifting the burden to the employer to articulate

a    legitimate,     non-discriminatory      reason      for    the    challenged

actions."    Billings, 515 F.3d at 55.          Should the employer create

a genuine issue of fact, "the presumption of discrimination drops

from the case," and the plaintiff carries the burden of showing

that the employer's reason for the adverse action was pretextual.

Id. (quoting Colburn v. Parker Hannifin/Nichols Portland Div., 429
F.3d 325, 336 (1st Cir. 2005)).

            1.   Waiver

            As a threshold matter, we must determine whether the

retaliation claim is properly before this court.                 The defendants

assert that any retaliation claim is waived:                     Tang's amended


                                     -21-
complaint contained no claim for retaliation, and the district

court denied her request to amend her complaint to add a count for

retaliation, a decision she does not dispute on appeal.                    Although

the defendants are correct that Tang's amended complaint does not

include a retaliation claim among its numbered causes of action,

paragraph thirty-one of her amended complaint asserts that the

"[d]efendants did wrongfully, unjustly, and tortiously fire her,

as a result of her respectfully informing HR of her complaint

against him, and her declining to have sex with him."              In addition,

her complaint contained allegations that Nackley sought a sexual

relationship with her and that she was terminated despite "solid

job     performance"   after      "declin[ing]      his   advances."          These

allegations clearly set out a prima facie case for retaliation,

and, given Tang's status as a pro se litigant, they are sufficient

to state a retaliation claim.           See Rodi v. S. New Eng. Sch. of

Law, 389 F.3d 5, 13 (1st Cir. 2004) ("[T]he fact that the plaintiff

filed    the   complaint    pro   se   militates    in    favor   of   a    liberal

reading."); Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997)

("The     policy   behind      affording      pro   se    plaintiffs        liberal

interpretation is that if they present sufficient facts, the court




                                       -22-
may intuit the correct cause of action, even if it was imperfectly

pled.").

           That said, neither the defendants nor the district court

appear to have acknowledged Tang's retaliation claim.          To be sure,

the defendants were on notice of the claim:            in their answer to

the amended complaint, the defendants denied the allegation in

paragraph thirty-one.   Still, they made no mention of retaliation

in their partial motion for judgment on the pleadings, nor did the

district court refer to retaliation in its brief order granting

the   defendants'   motion.   12   The    defendants    did   not   address

retaliation in their motion for summary judgment, and neither the

district court nor the defendants raised the topic at the motion

hearing.




12  The district court granted the motion in a single sentence,
stating, "[t]he motion for partial judgment on the pleadings is
allowed and the defendants' proposed schedule as modified is
adopted."    Given the absence of information on the record
concerning the fate of Tang's retaliation claim, this order could
be interpreted as a dismissal of Tang's allegations of retaliation.
But the defendants do not argue this point, and, in any case, we
are reluctant to accept that the district court dismissed a claim
properly pled by a pro se plaintiff without explaining its reasons
and lacking any argumentation from the moving party. We think the
better approach is to interpret the district court's order as
dismissing only those claims explicitly listed in the defendant's
motion for judgment on the pleadings.      And, because the motion
omitted any reference to Tang's retaliation claim, that claim would
have survived the pleadings stage.


                                   -23-
          At the summary judgment stage, Tang tried to notify the

district court of her retaliation claim.    In her opposition to the

defendants' motion for summary judgment, she explained that her

termination   constituted   retaliation    for   not   submitting   to

Nackley's sexual harassment.     Following the motion hearing, she

submitted two motions for reconsideration, the second of which

explicitly stated that "[t]his is not merely a sexual harassment

cause.   It is a . . . [r]etaliation . . . case."        The district

court denied both motions.13   It is unclear from the record whether

the district court determined that summary judgment was warranted


13   Insofar as the district court denied the motions for
reconsideration on the basis that Tang had failed to allege
retaliation earlier in the proceedings, that decision constituted
an abuse of discretion, as Tang's amended complaint contained a
retaliation claim. That said, the district court did not err in
declining to acknowledge evidence that Tang presented after the
issuance of summary judgment.    For motions for reconsideration
under Federal Rule of Civil Procedure 59(e) premised on new
evidence, the movant must show that "newly discovered evidence
(not previously available) has come to light." Palmer v. Champion
Mortg., 465 F.3d 24, 30 (1st Cir. 2006). The evidence alleged in
her motion for reconsideration, much of which concerned events
that took place around the time of her termination, was available
before the district court granted the defendants' motion for
summary judgment. "While courts have historically loosened the
reins for pro se parties, the 'right of self-representation is not
a license not to comply with relevant rules of procedural and
substantive law.'"    Eagle Eye Fishing Corp. v. U.S. Dep't of
Commerce, 20 F.3d 503, 506 (1st Cir. 1994) (internal citations
omitted) (quoting Andrews v. Bechtel Power Corp., 780 F.2d 124,
140 (1st Cir. 1985)). To that end, the district court did not err
in determining that Tang's submission of evidence, available long
before the defendants sought summary judgment, was "untimely."
For this reason, we do not consider this evidence in our analysis.


                                -24-
as to the retaliation claim, or, in the alternative, whether it

determined that a retaliation claim had never been pled in the

first place.      The district court's basis for dismissing the claim

is of no matter, however:           because review on summary judgment is

de novo, the district court's failure to address the merits of

Tang's retaliation claim does not prevent us from doing so today.

See Demelo v. U.S. Bank Nat'l Ass'n, 727 F.3d 117, 121 (1st Cir.

2013) (holding that, where the basis for the district court's

decision is unclear, "we are not restricted to the district court's

reasoning" but may decide "on any basis made manifest by the

record").

            2.    The Merits

            There    is   no   question   that   Tang    undertook   protected

conduct   by     submitting    her   complaint   to     human   resources   and

subsequently      suffered     an   adverse   employment    action   upon   her

termination.14      We must address whether the evidence is sufficient



14  Tang also contends that she suffered retaliation because she
was terminated for not responding to Nackley's advances. It is
unclear to what extent such conduct qualifies as protected conduct
under Title VII. See, e.g., EEOC v. New Breed Logistics, 783 F.3d
1057, 1067 (6th Cir. 2015); Mihalik v. Credit Agricole Cheuvreux
N. Am., Inc., 715 F.3d 102, 115 n.12 (2d Cir. 2013); Tate v. Exec.
Mgmt. Servs., Inc., 546 F.3d 528, 532 (7th Cir. 2008). Because
neither party addresses this issue -- and because Tang's human
resources complaint clearly constitutes protected conduct -- we
leave for another day the question of whether Tang's act of
refusing Nackley's come-ons constitutes a protected activity under
Title VII. In any case, evidence that Nackley punished Tang for

                                      -25-
to demonstrate that Tang's "protected activity was a but-for cause

of the alleged adverse action by the employer."                 Ponte, 741 F.3d

at 321 (quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct.
2517,   2534   (2013)).      Tang    contends     that    the    timing      of   her

termination supports a finding of causation.                    She brought her

complaint to human resources in February 2011 and was terminated

only four months later, in June.            The parties dispute whether

timing alone is sufficient to demonstrate causation.                      Compare

Ponte, 741 F.3d at 322 ("Chronological proximity does not by itself

establish causality, particularly if the larger picture undercuts

any claim of causation." (quoting Wright v. CompUSA, Inc., 352
F.3d 472, 478 (1st Cir. 2003) (internal formatting omitted))),

with Pérez-Cordero, 656 F.3d at 32 ("[T]emporal proximity between

[the plaintiff]'s initial complaints and these retaliatory actions

is sufficient to establish the causal connection required for a

prima facie case of retaliation.").         Here, however, we have more

than just timing.         The defendants asserted evidence of Tang's

problems in the Technology Banking Group, including email chains

between Tang and various supervisors that were later forwarded to

Cosgrove in human resources, as evidence that Citizens had a non-

discriminatory    motive    for     terminating    her.         One   such    email




rebuffing him remains relevant to her sexual harassment claim.


                                     -26-
purports to demonstrate that Tang failed to submit a project to

her supervisor before going on vacation in December 2010.   Another

email chain shows that, in October 2010, Tang miscalculated the

risk-adjusted return on capital for a major client.15

          To be sure, these emails show that Tang had performance

issues long before she complained to human resources and that

reports regarding her performance came from individuals besides

Nackley,16 evidence that militates against a finding of causation.

See Ponte, 741 F.3d at 322.     We nevertheless believe that the



15  Tang contends that these emails are inadmissible hearsay and
therefore cannot be considered on summary judgment.            That
argument, however, is foreclosed under Ramírez Rodríguez v.
Boehringer Ingelheim Pharm., Inc., 425 F.3d 67, 76-77 (1st Cir.
2005), where this court determined that a "report and physician
statements were not offered to prove that [the plaintiff] engaged
in misconduct, but rather to demonstrate that his superiors had
reason, based on a thorough investigation, to believe that he had."
Id. at 77.      Similarly, these emails were not admitted to
demonstrate that Tang was a poor performer, but that those in
charge of hiring decisions at Citizens had reason to believe that
she was. Tang asserts that there is no evidence that Nackley or
anyone else in charge of these hiring decisions saw these emails.
Many of these communications, however, were addressed to Nackley
and Cosgrove, who, as a human resources employee, presumably would
be involved in a decision to terminate an employee.
16  Even then, many of these emails were from Perry and Clossey,
two employees whom Tang has alleged were close to Nackley.
Accordingly, a reasonable jury could determine that Nackley, as
"[t]he target of the complaint," had "coworker-friends who c[a]me
to his defense" following Tang's complaint. See Noviello, 398 F.3d
at 93 (remanding on summary judgment grounds where the plaintiff's
coworkers contributed to a hostile work environment following her
submitting a complaint concerning another employee).


                               -27-
circumstances surrounding these emails are sufficient to suggest

pretext,     which      may       be    shown     "through      'such      weaknesses,

implausibilities,             inconsistencies,               incoherencies,             or

contradictions in the employer's proffered legitimate reasons for

its actions that a reasonable factfinder could rationally find

them unworthy of credence.'"             Billings, 515 F.3d at 55-56 (quoting

Hodgens v. Gen. Dynamics Corp., 144 F.3d 151, 168 (1st Cir. 1998)).

             Although many of the events described in these emails

took   place     long   before         Tang   submitted      her   human    resources

complaint, the emails appear to have been forwarded to human

resources as evidence of her poor performance in March 2011,

immediately    after     Tang's        complaint      that   February.          The   most

logical inference is that human resources had compiled these emails

to investigate whether there was any basis for Tang's claim that

her PIP was false.        But, as Tang suggests, another inference is

available:     that, upon receiving Tang's complaint, Citizens had

realized   she    posed       a   problem       and   was    beginning     to    collect

information for her termination.                While this inference may be less

plausible, it is not for this court on summary judgment to decide

between competing inferences.

             Tang contends that many of these emails are devoid of

context, and it is therefore difficult to distinguish them from




                                          -28-
"the ordinary back and forth involved in training a new employee."17

Indeed, in the instance where Tang left for vacation before

finishing a project, the email recipient thanks Tang for completing

her assignment while on vacation and states, "you really do not

have to do this while you are on vacation."          The recipient does

not reprimand or otherwise criticize Tang.            In addition, the

defendants have declined to clarify the precise circumstances of

Tang's termination.     In his declaration, Nackley stated that Tang

"made a material mistake in violation of her FWW," but Citizens

has never explained what this "material mistake" was.                   Such

ambiguity reinforces the impression that Citizens's reasons for

terminating Tang may have been pretextual.

             Tang has also presented evidence of praise she received

while   an   employee   at   the   Technology   Banking   Group   and    the

Commercial Real Estate Group.18      The defendants contend that Tang's


17 That said, we do not accept Tang's argument that the defendants'
failure to adduce evidence of performance reviews from individuals
who worked more closely with Tang and reviews from before 2009
suggests that the defendants are concealing more positive
evaluations for purposes of summary judgment. Indeed, had Tang
felt that more positive reviews were available that Citizens had
yet to tender, she had access to discovery tools and procedures
under Federal Rule of Civil Procedure 56 that would have allowed
her to obtain them. See, e.g., Fed. R. Civ. P. 56(d) (providing
certain relief where "a nonmovant shows by affidavit or declaration
that . . . it cannot present facts essential to justify its
opposition").
18  The defendants emphasize that Tang's performance review from
the Commercial Real Estate Group included a score of "development

                                    -29-
work in Commercial Real Estate is not relevant to her performance

in the Technology Banking Group.              Still, the fact that Tang

received positive reviews up until she began working with her

alleged harasser raises the reasonable inference that her negative

reviews and termination were related to Nackley's behavior.                To

be sure, the praise is not gushing, and the fact that an employee

may   occasionally   receive    a   good   review     does   not   necessarily

discount a consistent record of poor performance.                    For this

reason, we do not foreclose that a jury could reasonably find that

Tang was fired as a result of her poor work product.               But, "where

a plaintiff in a discrimination case makes out a prima facie case

and    the   issue    becomes       whether     the     employer's      stated

nondiscriminatory reason is a pretext for discrimination, courts

must be 'particularly cautious' about granting the employer's

motion for summary judgment."        Billings, 515 F.3d at 56 (quoting

Hodgens, 144 F.3d at 167).




required" (level two) for one of the performance categories.
Based on this evidence, they ask that this court infer that she
received middling reviews in Commercial Real Estate. Viewing the
record in the light most favorable to Tang, we decline to interpret
the performance review as such: the rest of the review indicates
that Tang "fully achieved objectives" (level three) in all other
performance categories, and, although Citizens typically barred
employees who received a two or below on their performance reviews
from inter-department transfers, an exception was made for Tang.


                                    -30-
                               III.

          Because the record raises a triable issue as to whether

Tang suffered sexual harassment and retaliation, the judgment is

vacated and the case remanded for further proceedings consistent

with this opinion.   Costs are awarded to Tang.

          Vacated and Remanded.




                               -31-